FDETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 August 2020 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-7 and 11 are objected to because of the following informalities:  the recitation of alternative embodiments should be amended to recite proper Markush language (e.g., selected from the group consisting of A, B, C and D).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim states Q-1 through Q-55 but it does not recite the functional groups that are included in those groups.  Therefore, it is unclear what is meant by Q-1 through Q-55.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim states Q-7 through Q-24 but it does not recite the functional groups that are included in those groups.  Therefore, it is unclear what is meant by Q-7 through Q-24.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim states Q-16 through Q-18 but it does not recite the functional groups that are included in those groups.  Therefore, it is unclear what is meant by Q-16 through Q-18.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim states Q-43, Q-44, Q-45, Q-48, Q-49 and Q-50 but it does not recite the functional groups that are included in those groups.  Therefore, it is unclear what is meant by Q-43, Q-44, Q-45, Q-48, Q-49 and Q-50.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim states Q-43, Q-44 and Q-45 but it does not recite the functional groups that are included in those groups.  Therefore, it is unclear what is meant by Q-43, Q-44 and Q-45.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim states (b1) through (b16) but it does not recite the active ingredients that are included in those groups.  Therefore, it is unclear what active ingredients applicant intends to include in the claims.  Claims should be complete on their own and cannot refer to the specification. Also, it is recommended that the claim state “and salts thereof”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (WO 94/17059; machine translation provided herein).
Miyazawa et al. teach compounds having improved herbicidal and plant growth regulating effects and represented by the general formula (1):

    PNG
    media_image1.png
    280
    330
    media_image1.png
    Greyscale

wherein A represents nitrogen or R3-substituted carbon; B represents nitrogen or carbon which may be substituted by X; Z represents oxygen, optionally oxidized sulfur, nitrogen or carbon; Q represents a 5- or 6-membered heterocycle having one to four nitrogen, oxygen or sulfur atoms, and is bonded to the benzene or pyridine ring via its carbon atom; R1 and R2 represent each hydrogen, alkyl, alkoxy, haloalkoxy, haloalkyl, alkylamino, dialkylamino, alkylthio, halogen or cyano; R3 represents hydrogen, alkyl, halogen, nitro, formyl or acyl, or alternatively R2 and R3
Miyazawa et al. do not explicitly recite compounds that fall within the scope of Formula 1 according to the instant claims.  However, the heterocyclic derivatives according to Miyazawa et al. encompass the compounds according to the instant claims when A represents R3-substituted carbon; B represents carbon; Z represents oxygen; Q represents 5- or 6-membered heterocycle having one to four nitrogen, oxygen or sulfur atoms, and is bonded to the benzene or pyridine ring via its carbon atom; R1 and R2 represent each hydrogen; R3 represents alkyl, halogen or nitro; X and Y represent each hydrogen, alkyl, cycloalkyl, alkenyl, haloalkyl, alkynyl, halogen, nitro, amino, alkylamino, etc.; and m and n represent each an integer of 1 to 4.  Miyazawa et al. further teach that the compounds have improved herbicidal and plant growth regulating effects.  Miyazawa et al. also teach that the compounds may be combined with solid and liquid diluents as well as with additional herbicides (translation pg. 34).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare compounds according to the instant Formula 1 as reasonably suggested by Miyazawa et al. and to further include solid or liquid diluents and/or additional herbicidal active.  Such would have been obvious because Miyazawa et al. teach that the compounds have improved herbicidal and plant growth regulating effects.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10,131,652. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,654,840. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in US ‘840 are within the scope of the instant claims.  The compounds claimed in US ‘840 are all within the scope of the instantly claimed compounds.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N. W. S./


/Mina Haghighatian/Primary Examiner, Art Unit 1616